                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF TENNESSEE
                           AT GREENEVILLE



UNITED STATES OF AMERICA                  )
                                          )
v.                                        )     No. 2:19-CR-010
                                          )
CARLOS SERRANO GARCIA                     )


                                  ORDER

     The United States’ motion to withdraw documents [doc. 29] is GRANTED.



           IT IS SO ORDERED.

                                                ENTER:



                                                       s/ Leon Jordan
                                                 United States District Judge
